UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANGELO MORALES,
Plaintiff,
-against-
C&S WHOLESALE GROCERS, INC.,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 12/26/2019

 

18 Civ. 3625 (AT) (GWG)

ORDER

In light of the Honorable Gabriel W. Gorenstein’s order dated December 23, 2019, ECF
No. 41 extending the fact discovery deadline, it is hereby ORDERED that the case management
conference scheduled for January 9, 2020 is ADJOURNED to March 12, 2020, at 11:40 a.m. By
March 5, 2020, the parties shall file their joint status letter. See ECF No. 14 § 16.

SO ORDERED.

Dated: December 26, 2019
New York, New York

On-

 

ANALISA TORRES
United States District Judge
